          Case 4:17-cv-06571-YGR Document 61 Filed 10/23/18 Page 1 of 1




Jeanne M. Christensen
jchristensen@wigdorlaw.com

October 23, 2018

VIA ECF

The Honorable Yvonne Gonzalez Rogers
United States District Judge
Northern District of California
1301 Clay Street, Courtroom 1 – 4th Floor
Oakland, CA 94612

        Re:     Doe 1, et al. v. Uber Technologies, Inc.; No. 17-cv-06571 (YGR)

Dear Judge Gonzalez Rogers:

We represent Plaintiffs in the above-referenced matter and, jointly with Defendant Uber
Technologies, Inc., the parties write to provide Your Honor with a status statement pursuant to
the Court’s August 27, 2018 Order continuing the stay in this action and scheduling a further
compliance hearing for October 26, 2018 (the “Continuance Order”). See Dkt. No. 60. The
parties have made further substantial progress towards resolving Plaintiffs’ claims and anticipate
being able to submit a stipulation of discontinuance within 45 days. Therefore, the parties
respectfully request that the Court extend the stay for an additional 60 days, adjourn the
compliance hearing presently scheduled for October 26, 2018, and allow the parties to either
submit a stipulation of discontinuance or, in the alternative, update the Court on the status of
their progress and the continued propriety of the stay no later than 45 days from the date of the
Court’s Order.

We thank Your Honor for the Court’s time and attention to this matter.

Respectfully submitted,


Jeanne M. Christensen

cc:     Counsel of Record (via ECF)
